— Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered April 30, 2001, revoking a sentence of probation previously imposed by the same court (Firetog, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence upon his previous conviction of robbery in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s contention that the Supreme Court improperly sentenced him on the violation of probation because it lacked an updated presentence report is unpreserved for appellate review (see People v Pitter, 272 AD2d 416 [2000]; People v Oyebanji, 246 AD2d 560 [1998]; CPL 470.05). In any event, the contention is without merit (see People v Kuey, 83 NY2d 278 [1994]; People v Cannon, 208 AJD2d 942 [1994]; People v Jackson, 106 AD2d 93, 98 [1984]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]): Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.